Citation Nr: 1002335	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-32 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to 
October 1988 and from February 1991 to September 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision in September 2005 and in 
November 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington, that denied 
service connection for sleep apnea.  

The Veteran presented testimony at a video conference hearing 
in December 2009 before the undersigned Veterans Law Judge 
which he accepted in lieu of an in person hearing.  A copy of 
the hearing transcript was attached to the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for sleep apnea.  He 
asserts that symptoms of sleep apnea were manifested in 
service.  

The Veteran presented testimony at a video conference hearing 
in December 2009.  At that time, he had additional evidence 
to submit with a signed waiver of consideration by the RO.  A 
signed waiver was faxed to the Board.  Under separate cover, 
with a cover letter dated on the hearing date in December 
2009, the RO stated evidence was enclosed to be associated 
with the claims file.  A copy of the signed waiver was also 
enclosed.  The envelope with the cover letter and waiver was 
received at the Board in mid-December 2009.  Unfortunately, 
there was no evidence attached to the cover letter and 
waiver.  Any evidence received at the video hearing at the RO 
does not appear to be attached to the claims file.  
Accordingly, the claim is remanded for the RO to conduct a 
search for the evidence and to attach it to the claims file.  
The Veteran should also be notified that the evidence is not 
in the claims file and afforded an opportunity to resubmit 
said evidence.  

In addition, the Veteran was afforded a VA examination in 
September 2006 and a medical opinion was provided.  The 
Veteran has questioned the basis of the opinion.  The 
physician addressed the absence of specified signs or 
manifestations that would indicate that sleep apnea had begun 
while in the service.  However, the Veteran has claimed that 
symptoms shown in service treatment records of swollen and 
enlarged uvula, headaches, congestion, dizziness, sore 
throat, post-nasal drainage, productive cough, and lump in 
throat are manifestations of sleep apnea.  At a periodic 
examination in March 1996 the Veteran reported having or 
having had ear, nose, or throat trouble recorded as nasal 
congestion and clogged ears.  The Veteran has also submitted 
lay statements with observations by his wife who met him in 
1987 and fellow service members that he snored and had 
stoppage of breathing during service.  The examiner did not 
provide an opinion as to whether the claimed symptoms shown 
in service were early manifestations of sleep apnea.  Thus, 
an addendum to the medical opinion should be obtained.  38 
C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should conduct a search for the 
evidence the Veteran submitted at the 
December 2009 video conference hearing at 
the RO pertaining to his claim for service 
connection for sleep apnea to include lay 
statements, information from the Internet 
and a copy(ies) of a DD 214 of a fellow 
servicemember.  

2.  In addition, please notify the Veteran 
and his representative that evidence 
submitted at the December 2009 video 
conference hearing at the RO has not been 
received at the Board.  He should be 
advised to resubmit the evidence.  

3.  After completion of the foregoing, 
forward the file to the September 2006 fee 
basis examiner for an addendum to his 
opinion.  The physician is requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the signs and 
symptoms claimed by the Veteran manifested 
in service were early manifestations of 
the Veteran's sleep apnea.  The 
determination as to whether an additional 
examination is needed is left to the 
physician's discretion.

If that physician is no longer available 
or unable to provide the requested 
opinion, please forward this request for a 
supplemental opinion to another 
appropriate physician, with the option for 
an examination if the physician deems it 
necessary.

A rationale should be provided for all 
opinions expressed.

4.  Then, readjudicate the Veteran's 
claim.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time allowed for 
response.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

